PER CURIAM:
**336In this attorney disciplinary matter, respondent and the Office of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in **337Rule 413 of the South Carolina Appellate Court Rules (SCACR). In the Agreement, respondent admits misconduct and consents to the imposition of a confidential admonition or a public reprimand. We accept the Agreement and issue a public reprimand.
Facts
The complaint against respondent stems from respondent's late responses to initial inquiries in ten disciplinary investigations. Respondent asserts his late responses to the investigations were due to internal mail delivery problems in the business center where he is located. Respondent contends the mail delivery problems resulted in delays in receiving mail from ODC. ODC notes respondent has previously received a confidential admonition for similar conduct and took remedial steps to ensure the internal mail problems did not occur again. However, the problems resurfaced. Respondent acknowledges it is his responsibility to make sure he receives his mail in a timely manner. Accordingly, respondent notes he has obtained a post office box and will check the post office box in a timely manner in order to ensure these issues do not arise again.
Additionally, respondent admits he failed to communicate with his clients in a timely manner because of staffing issues. However, *920he asserts he has corrected these issues. ODC notes its investigation has not shown any additional misconduct relating to the underlying matters.
Law
Respondent admits that by his conduct he has violated the following provisions of the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.4 (communication) and Rule 8.1(b) (knowingly failing to respond to a lawful demand for information from a disciplinary authority).
Respondent also admits he has violated Rule 7(a), RLDE, Rule 413, SCACR (a violation of the Rules of Professional Conduct constitutes a ground for discipline).
Conclusion
We find respondent's misconduct warrants a public reprimand. Accordingly, we accept the Agreement and publicly reprimand respondent for his misconduct. Respondent shall complete the Legal Ethics and Practice Program Ethics **338School within one year of the date of this opinion. Additionally, within thirty days of the date of this opinion, respondent shall pay the costs incurred in the investigation and prosecution of this matter by ODC and the Commission on Lawyer Conduct.
PUBLIC REPRIMAND.
KITTREDGE, Acting Chief Justice, HEARN, FEW and JAMES, JJ., concur. BEATTY, C.J., not participating.